Citation Nr: 0403554	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to March 
1994.  The veteran died in November 1997.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.

It is noted that the appellant requested a Board hearing; she 
was duly notified of the time and place of the hearing and 
failed to show; she has not requested another hearing.  As 
such, the Board may proceed with a review of her claim.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997.

2.  The veteran served in the Persian Gulf.

3.  The veteran's cause of death, sudden death and submassive 
hepatic necrosis and probable steatosis is not attributable 
to a disease or injury.  


CONCLUSION OF LAW

An undiagnosed illness produced death.  38 U.S.C.A. §§ 1117, 
1310 (West Supp. 2002); 38 C.F.R. § 3.159, 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was properly notified of the outcome of the May 
1999 rating decision that denied her claim of service 
connection and of the reasons and bases for the denial of her 
claim.  The Board concludes that the discussions in the May 
1999 rating decision, statement of the case (SOC) (issued in 
September 1999), supplemental statement of the case (SSOC) 
(issued in May 2003) and numerous letters over the years 
(including an undated VCAA letter) informed the appellant of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOC, and various letters informed her of:  why the evidence 
on file was insufficient to grant service connection; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate her claim.  The VCAA letter specifically 
informed her of what she should do in support of the claim, 
where to send the evidence, and what she should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  She was for the most part informed 
to submit everything she had with regard to her service 
connection claim.  While the VCAA letter was apparently 
issued following the adverse decision, no prejudice to the 
veteran has occurred.  VA has met its duty to notify the 
appellant. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has made efforts to develop the record and has 
obtained all identified outstanding records, including the 
veteran's service medical records.  In sum, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  As such, 
the Board will proceed with a discussion of the merits of the 
appellant's claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

An alternative theory exists for veterans of the Persian Gulf 
War.  Compensation may be paid for disability resulting from 
an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002). 

The certificate of death shows that the immediate cause of 
death was submassive hepatic necrosis and probable steatosis.  
The veteran's service medical records do reveal a report that 
there had been liver problems with a notation of cirrhosis.  
About one month prior to his death, in October 1997, medical 
records show that the veteran complained of a 3-4 week 
history of weakness, pain in the upper quadrant, some 
diarrhea, and loss of appetite.  The assessment was that he 
may have some sort of malignant process such as lymphoma or 
leukemia or an acute myelofibrosis.  A medical record dated 
on the day of his death shows that he was having chest pain 
on admission.  His medical history was notable for 
significant blockage of the kidneys, an enlarged spleen, and 
a blood count of "6."  He died at the hospital shortly 
after his admission.  

In sum, there is nothing to link the veteran's cause of death 
to a known clinical diagnosis.  It is clear that the veteran 
had objective signs and symptoms, including hepatic necrosis.  
However, an underlying cause was never identified, or if 
identified such information is not contained in the file.  
The fact that examiners had suspicions of some sort of 
malignant process such as lymphoma or leukemia or an acute 
myelofibrosis falls far short of establishing a known 
clinical diagnosis.  Regardless, there is certainly evidence 
of some liver dysfunction contained in the service records.  
The evidence supports the claim and service connection for 
the cause of death is granted.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



